Ferguson, Judge
(concurring in the result) :
I concur in the result.
My brothers have denied the accused’s petition for extraordinary relief on the ground that the Supreme Court’s decision in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), that a court-martial is without jurisdiction to proceed unless the charged offense is “service-connected,” applies only to those cases still subject to direct review by this Court on June 2, 1969, the date of the O’Callahan opinion. Mercer v Dillon, 19 USCMA 264, 41 CMR 264 (1970). I dissented in Mercer and would do so here but for the fact that I believe that the offenses charged against the accused were “service-connected” and thus not within the jurisdictional prohibition enunciated in O’Callahan.
As my brothers note in their opinion, the accused was convicted by court-martial of charges of sodomy, publicly associating with persons known to be sexual deviates, and committing an indecent, lewd, and lascivious act, in violation of Articles 125, 133, and 134, Uniform Code of Military Justice, 10 USC §§ 925, 933, and 934, respectively. The participants with the accused in each of these offenses, which took place off base, were servicemen. In speaking for a unanimous court in United States v Everson, 19 USCMA 70, 41 CMR 70 (1969) ,1 1 stated, at page 71:
“In United States v Nichols, 19 USCMA 43, 41 CMR 43, a majority of this Court held that the robbery of one serviceman by another is triable by court-martial. See also United States v Plamondon, 19 USCMA 22, 41 CMR 22. The same result was reached in cases involving the unlawful entry of the civilian residence of a serviceman and the larceny of his off-base property. See generally United States v Rego, 19 USCMA 9, 41 CMR 9; United States v Camacho, 19 USCMA 11, 41 CMR 11; United States v Cook, 19 USCMA 13, 41 CMR 13. I dissented in those cases and need not restate my views.
*332“Suffice to say since it has now become the law of this Court that where an offense cognizable under the Code is perpetrated against the person or property of another serviceman, regardless of the circumstances, the offense is cognizable by court-martial, I have no alternative but to follow it.
“The decision of the board of review is affirmed.”
In light of our determination in Everson, and the cases cited therein, I believe that we should hold this accused’s offenses to be service-connected. For that reason I join in denying the petition for extraordinary relief.

 Everson was convicted by special court-martial of one specification each of assault with a dangerous weapon and careless discharge of a firearm under circumstances such as to endanger human life in violation of Articles 128 and 134, Uniform Code of Military Justice, 10 USC §§ 928 and 934, respectively. Though the offenses occurred off base, the victim of the assault was a serviceman who was shot in the neck when the accused carelessly discharged the firearm. The board of review affirmed and we granted review to determine the validity of the accused’s conviction in light of the Supreme Court’s decision in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969).